THE THIRTEENTH COURT OF APPEALS

                                   13-17-00565-CV


                        David McIntyre and Madeleine Connor
                                         v.
                                 Eric Castro, et al.


                                  On Appeal from the
                     419th District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-15-003714


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants David McIntyre and Madeleine Connor.

      We further order this decision certified below for observance.

September 6, 2018